DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each operation code" in Line 14.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a plurality of operation codes.  Examiner has interpreted the plurality of operation codes associated with the facial recognition to be the candidate operations comprising the training operation and the predicting operation and suggests amending the limitation to clarify what is meant.
Claims 2, 3 and 5-7 depend on claim 1 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 8 recites the limitation "each operation code" in Line 17.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a plurality of operation codes.  Examiner has interpreted the plurality of operation codes associated with the facial recognition to be the candidate operations comprising the training operation and the predicting operation and suggests amending the limitation to clarify what is meant.
Claims 9 and 10 depend on claim 8 and thus are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claim 11 recites the limitation "each operation code" in Line 16.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a plurality of operation codes.  Examiner has interpreted the plurality of operation codes associated with the facial recognition to be the candidate operations comprising the training operation and the predicting operation and suggests amending the limitation to clarify what is meant.
Allowable Subject Matter
Claims 1, 8, and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regards to claims 1, 8, and 11, the closest prior art Hutcheson et al. does not disclose the limitation of encapsulating each operation code associated with the facial recognition respectively as an application programming interface (API) to enable the user to enter a code of a facial recognition application written by the user in an integrated development environment, where Examiner has interpreted each operation code (see 112(b) rejection above) to be the candidate operations comprising the training operation and the predicting operation.  In other words, there is no mention of encapsulating the training operation and predicting operation associated with the facial 
Claims 2, 3, 5-7, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 2, 3, and 5-7, they are dependent on claim 1.
With regards to claims 9 and 10, they are dependent on claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662